WILLIAMS, J.
Anna Baughman brought a suit in the Lucas Common Pleas for the purpose of quieting title and seeking a partition of certain real estate of which decedent, William Donnelly, died seized. Judgment was rendered in her favor.
Harry Donnelly, son of the decedent, prosecuted error to reverse this judgment claiming that Baughman, his aunt, took no interest in the land and there could therefore be no partition. The testator in his will ordered his personal property sold; and bequeathed to his son one-half of the residue of his estate, and to his sisters and one brother the other half, to be divided equally among them.
Donnelly, on prosecution of error, contended that this did not amount to a residuary devise of the real estate, for while the testator undertook to dispose of the residue of his estate, he used the word “bequeath” and omitted “devise”. The Court of Appeals held:
1. The word “bequeath,” while it is usually used to denote a gift of personal property, when it appears upon a reading of the whole will that the testator used it in a different sense, it may be construed to include real estate; and so be synonomous with the word “devise”.
2. The testator expressed in the will the wish that his real estate be converted into money, but made no disposition of it unless he devised it as part of the residue of his estate.
3. It appears, from the will, that the testator intended to give all the residue of his property, real and personal, to the residuary legatees and devisees; and the word “bequeath,” as used in the will, disposes of the residue of his estate whether real or personal as effectually as if the word “devise” had been used.
Judgment affirmed.